United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.A., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
WEAPONS STATION EARLE, Colts Neck, NJ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-1652
Issued: May 21, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On September 22, 2020 appellant, through counsel, filed a timely appeal from an April 2,
2020 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to expand the acceptance of the
claim to include lumbar radiculopathy, lumbar degenerative disc disease, and neurological changes
in the extremities causally related to his accepted January 18, 2018 employment injury.
FACTUAL HISTORY
On January 18, 2018 appellant, then a 54-year-old materials handler, filed a traumatic
injury claim (Form CA-1) alleging that on that date he strained and bruised his low back when he
slipped on ice and fell backward on concrete stairs while in the performance of duty. He stopped
work on January 19, 2018.
In a January 29, 2018 report, Dr. Nasser Ani, a Board-certified orthopedic surgeon,
recounted appellant’s complaints of lower back pain and numbness and tingling in the lower
extremities following a January 18, 2018 slip and fall incident at work. He reported lumbar
examination findings of mildly limited range of motion and muscle stiffness. Straight leg raise
testing was positive on the left. Dr. Ani diagnosed lumbar intervertebral disc displacement, lumbar
intervertebral disc degeneration, and lumbar radiculopathy.
In a January 29, 2018 attending physician’s report (Form CA-20), Dr. Ani noted a
January 18, 2018 date of injury. He reported that an x-ray scan showed abnormal findings of
degenerative disc disease at L4-5 and L5-S1 with disc bulge and herniation at L3-S1, intervertebral
disc degeneration, lumbar radiculopathy, and lumbar spondylosis. Dr. Ani checked a box marked
“Yes” indicating that appellant’s condition was caused or aggravated by the described employment
activity. He noted “aggravated by slip [and] fall at work.”
In a February 1, 2018 work capacity evaluation form (Form OWCP-5c), Dr. Ani indicated
that appellant was unable to work.
In a February 14, 2018 development letter, OWCP informed appellant that, when his claim
was first received, it appeared to be a minor injury that resulted in minimal or no lost time from
work and; therefore, payment of a limited amount of medical expenses was administratively
approved without formal consideration of the merits of his claim. It, however, reopened his claim
for consideration of the merits because he had not yet returned to full-time work, and that his claim
would now be formally adjudicated. OWCP advised appellant of the deficiencies of his claim,
requested additional factual and medical evidence, and provided a questionnaire for his
completion. It afforded him 30 days to respond.
OWCP subsequently received reports and referral notes dated February 12 through
March 19, 2018 by Dr. Ani. Dr. Ani recounted the January 18, 2018 employment incident and
noted appellant’s continued complaints of lumbar pain with numbness and tingling in the lower
extremities. He provided examination findings and diagnosed lumbar intervertebral disc
displacement, lumbar intervertebral disc degeneration, lumbar radiculopathy, and lumbar
spondylolisthesis.

2

On February 20, 2018 appellant underwent a lumbar spine magnetic resonance imaging
(MRI) scan, which revealed disc bulges at L3-4, L4-5, and L5-S1 with herniation at L3-4 and L45, Grade 1 listhesis at L5-S1, and moderate L3-4 central canal stenosis.
In a March 5, 2018 work status form, Dr. Ani indicated that appellant could work with
restrictions of no pushing, no pulling, and no heavy manual labor.
On March 5, 2018 appellant accepted a light-duty job offer with the employing
establishment.
In a March 21, 2018 letter, Dr. Ani related that on January 29, 2018 he examined appellant
and diagnosed lumbar disc herniation, degeneration, and lumbar radiculopathy. He opined that
these diagnoses were directly caused by appellant’s traumatic injury that occurred at work when
he slipped and fell down on stairs. Dr. Ani provided examination findings. He explained that a
diagnosis of disc herniation would occur with a sudden jerking of the spine, which occurred when
appellant slipped and fell due to black ice. Dr. Ani indicated that this mechanism of injury was
synonymous with the description appellant provided and would also causes a spondylolisthesis
when the vertebra slips forward and the spine becomes unstable. He reported that appellant’s
preexisting lumbar condition was aggravated by the January 18, 2018 work accident.
In a March 23, 2018 decision, OWCP denied appellant’s claim. It accepted that the
January 18, 2018 incident occurred as alleged and that lumbar conditions had been diagnosed;
however, it denied his claim, finding that he had had not established causal relationship between
the accepted employment incident and the diagnosed conditions.
On April 17, 2018 appellant requested an oral hearing before a representative of OWCP’s
Branch of Hearings and Review. By decision dated July 25, 2018, the hearing representative set
aside the March 23, 2018 decision and remanded the case for additional development of the
medical evidence.
Appellant submitted lumbar operative reports dated December 13, 2002 and April 20,
2005, which indicated that he underwent left L4-5 hemilaminectomy, left medial facetectomy, and
left microlumbar discectomy.
OWCP subsequently referred appellant, along with a statement of accepted facts (SOAF),
a copy of the case record, and a series of questions, to Dr. Howard M. Pecker, a Board-certified
orthopedic surgeon, for a second opinion evaluation regarding whether appellant sustained a
medical condition causally related to the January 18, 2018 employment incident. In a
September 27, 2018 report, Dr. Pecker accurately described the January 18, 2018 employment
incident and discussed the medical records that he had reviewed. He indicated that appellant’s low
back pain had markedly improved. Upon examination of appellant’s lumbar spine, Dr. Pecker
observed no paravertebral spasm. Neurologic testing of the lower extremities revealed decreased
strength in the right ankle and cavus deformity of the right foot. Dr. Pecker reported that appellant
sustained a temporary aggravation of preexisting lumbar degenerative disease on January 18, 2018
that would have ceased after three months of the slip and fall injury.
By decision dated October 17, 2018, OWCP accepted appellant’s claim for temporary
aggravation of preexisting degenerative changes of the lumbar spine.
3

By separate decision of even date, OWCP denied appellant’s claim for lumbar
radiculopathy, lumbar degenerative disc changes, and neurological changes in the extremities. It
found that the medical evidence of record was insufficient to establish causal relationship between
these diagnosed conditions and the accepted January 18, 2018 employment incident.
On October 25, 2018 appellant, through counsel, requested a hearing before a
representative of OWCP’s Branch of Hearings and Review, which was held on March 11, 2019.
Appellant continued to receive treatment from Dr. Ani and submitted reports and referral
notes dated December 3, 2018 through January 24, 2019. Dr. Ani recounted appellant’s
complaints of low back pain, numbness, and tingling in the lower extremities. He provided
examination findings and diagnosed intervertebral disc displacement of the lumbar spine,
intervertebral disc degeneration of the lumbar spine, lumbar radiculopathy, lumbar
spondylolisthesis, and lumbar spondylolysis. In a December 26, 2018 report, Dr. Ani noted his
disagreement with Dr. Pecker’s September 27, 2018 report and asserted that appellant also
sustained lumbar herniation and listhesis as injuries related to the January 18, 2018 work incident.
In a March 5, 2019 letter, Dr. Bruce R. Rosenblum, a Board-certified neurosurgeon,
indicated that appellant was under his care for lumbar radiculopathy and was scheduled for lumbar
spine surgery on March 8, 2019.
By decision dated April 16, 2019, an OWCP hearing representative set aside the
October 17, 2018 decision. He found that a conflict in medical opinion evidence existed between
Dr. Ani, appellant’s treating physician, and Dr. Pecker, an OWCP second opinion examiner,
regarding whether appellant sustained additional conditions causally related to the January 18,
2018 employment injury. As such, the hearing representative remanded the case for referral for
an impartial medical examination in order to resolve the conflict of medical evidence.
OWCP subsequently referred appellant, along with an updated SOAF,3 for an impartial
medical examination to resolve the conflict of medical evidence. In a May 27, 2019 report,
Dr. Ian B. Fries, a Board-certified orthopedic surgeon serving as an impartial medical examiner
(IME), noted his review of the SOAF and appellant’s medical records. He noted that the SOAF
did not include appellant’s accepted diagnosis. Dr. Fries described the January 18, 2018 work
injury and noted that appellant had previous lumbar surgeries in 2002 and 2005. Upon physical
examination, he observed that appellant walked with a normal gait, but could not tiptoe on the
right. Examination of appellant’s lower extremities revealed clear atrophy of his right calf,
compared to the left, and mild varus in his left knee. Dr. Fries reported that lumbar examination
demonstrated full range of motion and no tenderness about his low back. He indicated that current
findings were consistent with chronic preexisting problems temporarily aggravated on
January 18, 2018. Dr. Fries explained that no mechanism of injury could cause multilevel
degenerative changes. He also reported that, while the neurological changes in the right lower
extremity were new, these findings were not consistent with a slip and fall trauma. In response to
OWCP’s questions, Dr. Fries indicated that he could not provide all diagnoses or conditions

3
The SOAF, dated April 18, 2019, did not mention accepted appellant’s claim for temporary aggravation of
preexisting degenerative changes of the lumbar spine.

4

causally related to the January 18, 2018 employment incident without recent medical records,
including MRI scan and operative findings.
In a June 4, 2019 letter, Dr. Rosenblum indicated that appellant was status post lumbar
spine surgery and may return to light duty on June 4, 2019.
In a June 24, 2019 development letter, OWCP requested that appellant provide a copy of
the March 8, 2019 operative report and all medical records from Dr. Rosenblum. It afforded him
30 days to submit the requested information.
On July 19, 2019 OWCP received Dr. Rosenblum’s March 8, 2019 operative report, which
noted preoperative diagnoses of status post prior left L4-5 decompression and microdiscectomy
with recurrent left lumbar radiculopathy and left L3-4 lateral recess subarticular neural foraminal
stenosis. Appellant also submitted a March 2, 2019 lumbar spine MRI scan, which revealed stable
grade 1 anterolisthesis of L5 upon S1, prior left hemilaminectomy at L4-5 with no residual or
recurrent disc herniation, and moderate-to-severe canal stenosis, as well as left paracentral disc
herniation with annular fissure at L3-4.
In a July 30, 2019 letter, Dr. Rosenblum indicated that appellant was status post lumbar
spine surgery and was to remain on light-duty sedentary work for an additional eight weeks.
In an August 16, 2019 addendum report, Dr. Fries noted his review of the July 22, 2019
SOAF and additional medical records. He indicated that the March 8, 2019 surgery revealed
findings consistent with residuals of prior operations and spinal degeneration and no specific
traumatic injury findings. Dr. Fries explained that no disc herniation was noted during the surgery.
In response to OWCP’s questions, he responded that there were no additional lumbar spine or
lower extremity conditions causally related to the January 18, 2018 work injury.
By decision dated September 13, 2019, OWCP denied expansion of appellant’s claim to
include degenerative disc changes of the lumbar spine, lumbar radiculopathy, and neurological
changes in the extremities. It found that the special weight of the medical evidence rested with
Dr. Fries, the IME, who determined in May 27 and August 16, 2019 reports that appellant did not
have any disability, residuals nor additional conditions causally related to the accepted January 18,
2018 employment injury.
On September 19, 2019 appellant, through counsel, requested an oral hearing before a
representative of OWCP’s Branch of Hearings and Review, which was held on January 17, 2020.
By decision dated April 2, 2020, the hearing representative affirmed the September 13,
2019 decision.

5

LEGAL PRECEDENT
When an employee claims that a condition not accepted or approved by OWCP was due to
an employment injury, he or she bears the burden of proof to establish that the condition is causally
related to the employment injury.4
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.5 A physician’s opinion on whether there is a causal relationship
between the diagnosed condition and the implicated employment factor(s) must be based on a
complete factual and medical background.6 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty and must be supported by medical
rationale, explaining the nature of the relationship between the diagnosed condition and appellant’s
employment injury.7
Section 8123(a) of FECA provides that, if there is a disagreement between the physician
making the examination for the United States and the physician of the employee, OWCP shall
appoint a third physician (known as a referee physician or IME) who shall make an examination.8
This is called a referee examination and OWCP will select a physician who is qualified in the
appropriate specialty and who has no prior connection with the case.9 When there exists opposing
medical reports of virtually equal weight and rationale and the case is referred to an IME for the
purpose of resolving the conflict, the opinion of such specialist, if sufficiently well rationalized
and based upon a proper factual background, must be given special weight.10
ANALYSIS
The Board finds that appellant has not met his burden of proof to expand the acceptance of
the claim to include lumbar radiculopathy, lumbar degenerative disc disease, and neurological
changes in the extremities causally related to his accepted January 18, 2018 employment injury.
OWCP properly determined that a conflict in medical evidence existed between appellant’s
treating physician, Dr. Ani, who diagnosed additional employment-related conditions, and
Dr. Pecker, who determined that the only condition causally related to the January 18, 2018
employment incident was temporary aggravation of preexisting lumbar degenerative disease,
4
J.R., Docket No. 20-0292 (issued June 26, 2020); W.L., Docket No. 17-1965 (issued September 12, 2018); V.B.,
Docket No. 12-0599 (issued October 2, 2012); Jaja K. Asaramo, 55 ECAB 200, 204 (2004).
5

E.M., Docket No. 18-1599 (issued March 7, 2019); Robert G. Morris, 48 ECAB 238 (1996).

6

M.V., Docket No. 18-0884 (issued December 28, 2018); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

7

Id.

8

5 U.S.C. § 8123(a); see R.S., Docket No. 10-1704 (issued May 13, 2011); S.T., Docket No. 08-1675 (issued
May 4, 2009).
9

20 C.F.R. § 10.321.

10
K.D., Docket No. 19-0281 (issued June 30, 2020); J.W., Docket No. 19-1271 (issued February 14, 2020);
Darlene R. Kennedy, 57 ECAB 414 (2006); Gloria J. Godfrey, 52 ECAB 486 (2001).

6

resolved. It referred him to Dr. Fries for an impartial medical examination to resolve the conflict
in medical evidence, pursuant to 5 U.S.C. § 8123(a).
In a May 27, 2019 report, Dr. Fries described the January 18, 2018 work injury and noted
appellant’s preexisting lumbar injury. He reported that examination of appellant’s lower
extremities revealed atrophy of the right calf, compared to the left, and mild varus in the left knee.
Examination of appellant’s lumbar spine demonstrated full range of motion and no tenderness
about his low back. Dr. Fries indicated that his current findings were consistent with chronic
preexisting problems temporarily aggravated on January 18, 2018. He explained that, while the
neurological changes in the right lower extremity were new, these findings were not consistent
with a slip and fall trauma. In an August 16, 2019 addendum report, Dr. Fries noted his review of
the updated SOAF and additional medical records. He concluded that there were no additional
lumbar spine or lower extremity conditions causally related to the January 18, 2018 work injury.
The Board finds that Dr. Fries accurately described the accepted employment injury and
noted his review of the medical record, including the updated July 22, 2019 SOAF. Dr. Fries
performed a thorough clinical examination and provided detailed findings. He is a specialist in
the appropriate field and reached a reasoned conclusion regarding whether appellant’s claim
should be expanded, noting that there was no evidence to find causal relationship between
additional lumbar and lower extremity conditions and the accepted employment injury.11
Dr. Fries’ opinion, as set forth in his May 27 and August 16, 2019 reports, constitute probative and
reliable evidence. The Board, therefore, finds that Dr. Fries’ opinion is entitled to the special
weight accorded to an IME with regard to the issue of whether acceptance of appellant’s claim
should be expanded to include additional lumbar and lower extremity conditions.12 Consequently,
appellant has not met his burden of proof to expand the accepted conditions of his claim.
On appeal counsel argues that Dr. Fries’ medical opinion was not sufficiently rationalized
to exclude additional lumbar conditions, specifically paracentral disc herniation at L3-4. As
explained above, however, Dr. Fries’ medical opinion was sufficiently rationalized to establish
that appellant did not sustain additional conditions causally related to the accepted January 18,
2018 employment injury and, thus, was entitled to the special weight of the medical evidence.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to expand the acceptance of
the claim to include lumbar radiculopathy, lumbar degenerative disc disease, and neurological
changes in the extremities causally related to his accepted January 18, 2018 employment injury.

11

See R.R., Docket No. 19-0086 (issued February 10, 2021); see also D.S., Docket No. 18-0353 (issued
February 18, 2020).
12

W.C., Docket No. 19-1740 (issued June 4, 2020); M.M., Docket No. 16-1655 (issued April 4, 2018).

7

ORDER
IT IS HEREBY ORDERED THAT the April 2, 2020 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: May 21, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees' Compensation Appeals Board

Janice B. Askin, Judge
Employees' Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees' Compensation Appeals Board

8

